Quillian, Judge.
Emory University Hospital filed a claim against George W. Caviness on an open account. The plaintiff alleged that the defendant had assumed liability in writing for the account. There was attached to the petition as an exhibit a document signed by a George W. Caviness agreeing to pay for services rendered to Mrs. Siller Caviness.
The defendant filed a motion for summary judgment and in support thereof stated in an affidavit that he had not received any services from the hospital nor had he agreed to pay for the services rendered to any other person. The motion was denied as to a major portion of the amount sued.
There being a conflict as to a material issue, the overruling of the motion was not error.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.